Title: To James Madison from William C. C. Claiborne, 8 January 1802 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


8 January 1802, Natchez. Reports that “nothing very interesting” has occurred since his letter of 20 Dec. Territorial legislature transacts business slowly, but with care and prudence. “Political disquietude is nearly exiled,” and the judiciary is the sole subject of popular discontent. Regrets that territorial Supreme Court is “so deficient in Law Knowledge.” The chief justice “was respectable, as a Lawyer,” but justices Tilton and Bruin, “however amiable they may be in private Life,” have little legal knowledge. Bruin was a merchant, and Tilton studied law for a year or so “some years ago.” If either resigns, he hopes the vacancy will be filled with “a character possessing, good Law information.” Legislature is considering vesting in the Supreme Court an equity jurisdiction. He believes a chancery court is needed for relief against antedated grants mentioned in his previous letter. “These frauds have certainly been numerous, & if no way can be devised to discover & defeat them, much confusion, & wrong will (possibly) arise in this Government.” News of peace in Europe arrived on 7 Jan. from New Orleans. Steele is still unwell and unable to conduct business.
 

   Letterbook copy (Ms-Ar: Claiborne Executive Journal). 2 pp. Printed in Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W. C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 1:31–32.


   Daniel Tilton (d. 1830), a native of New Hampshire and graduate of Harvard College, had been appointed to a judgeship in the Mississippi Territory in 1798. He left his post without permission to travel to Europe and was replaced by David Ker (see PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 17:118 and n. 8; John Ray Skates, Mississippi: A Bicentennial History [New York, 1979], pp. 55, 61).

